               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Investment Realty Services, LLC,

                       Plaintiff,      Case No. 18-11476

v.                                     Judith E. Levy
                                       United States District Judge
City of Allen Park,
                                       Mag. Judge David R. Grand
                       Defendant.

________________________________/


OPINION AND ORDER GRANTING IN PART AND DENYING IN
 PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
    AND SUA SPONTE GRANTING PARTIAL SUMMARY
           JUDGMENT FOR PLAINTIFF [25]

     This is a case about a municipal ordinance. Like other cities in

Michigan, Defendant City of Allen Park maintains a property

management code to regulate its supply of rental housing units. Under

Chapter 10, Articles III and IV of the City’s Code of Ordinances, would-

be landlords are required to register rental property with the city and

obtain an inspection of the property prior to tenancy and once every three

years thereafter. As a landlord of property in the city, Plaintiff
Investment Realty Services, LLC is subject to the terms and

requirements of the city code.

     In February 2018, Defendant initiated criminal proceedings

against Plaintiff for failure to have its rental property inspected prior to

tenancy. Three months later, Plaintiff filed this suit, challenging the

property maintenance code as unconstitutional, both facially and as-

applied, on the grounds that it coerces consent of warrantless searches

through the imposition of criminal penalties. After the close of discovery,

Defendant moved for summary judgment on all claims, asserting that

Plaintiff lacks standing to challenge the code, the code does not provide

for warrantless searches, and even if it does, the code provides owners

and landlords sufficient precompliance review. (ECF No. 25.)

     The Court heard oral argument on December 5, 2019. Chapter 10,

Articles III and IV of Allen Park’s Code of Ordinances are

unconstitutional on their face in that they impose criminal penalties for

failure to have a property inspected without the opportunity for

precompliance review of the need for an inspection. For this reason, the

Court gives notice of its intent to grant summary judgment to Plaintiff

on its § 1983 claim seeking injunctive and declaratory relief. The Court


                                     2
grants Defendant’s summary judgment motion with respect to all other

claims.

       I.      Background

       City Code

       Michigan law empowers cities to adopt codes pertaining to building

safety. MCL 117.3(K). In particular, the law allows cities to adopt pre-

existing codes, such as the International Property Maintenance Code

(IPMC). Id. The IPMC, in relevant part, provides standards and

enforcement procedures related to the maintenance of rental property.

The City of Allen Park adopted the 2009 version of the IPMC. Allen Park,

MI, Code of Ordinances ch. 10, art. III, § 83.1

       The Code of Ordinances imposes obligations and outlines penalties

for noncompliance for landlords and owners who wish to rent property

within the City. Landlords and owners must register residential rental

property with the City “within 30 days after assuming ownership or

control of the property.” Ch. 10, art. IV, §117. Prior to being certified for

rental and subsequently every three years, all residential real property

must pass an inspection pursuant to the IPMC, after which the property


1All subsequent citations to the Allen Park Code of Ordinances will include only the code chapter,
article, and section.
                                                 3
will receive a certificate of inspection. Ch. 10, art. IV, §§ 119-121. The

IPMC empowers city officials to inspect property:

     [W]here it is necessary to make an inspection to enforce the
     provisions of this code, or whenever the code official has
     reasonable cause to believe that there exists in a structure or
     upon a premises a condition in violation of this code, the code
     official is authorized to enter the structure or premises at
     reasonable times to inspect or perform the duties imposed by
     this code, provided that if such structure or premises is
     occupied the code official shall present credentials to the
     occupant and request entry. If such structure or premises is
     unoccupied, the code official shall first make a reasonable
     effort to locate the owner or other person having charge or
     control of the structure or premises and request entry. If entry
     is refused, the code official shall have recourse to the remedies
     provided by law to secure entry.

Intern. Prop. Maintenance Code § 104.3 (2009). A landlord’s refusal to

allow an inspection of rental property can lead to criminal charges: “[A]ny

person who refuses to allow an inspection required under this article or

interferes with the code official in the discharge of his duties shall be

guilty of a misdemeanor.” Ch. 10, art. III, § 85(c).

     There is no appeals process for a landlord who wishes to contest the

need for an inspection prior to compliance. Although the IPMC provides

procedures through which a person may appeal actions by code officials,

Intern. Prop. Maintenance Code § 111 (2009), Allen Park, in adopting the
                                     4
IPMC, struck this provision. Instead, the Code of Ordinances provides

that “[a]ppeals are controlled by article XIII, chapter 6 of the Allen Park

Code of Ordinances.” Ch. 10, art. III, § 84. Article XIII, Chapter 6 of the

Allen Park Code of Ordinances does not exist.

     Plaintiff’s Property at 15339 Euclid Avenue

     Plaintiff Investment Realty Services is a property management

company that owns or leases residential rental property in the City of

Allen Park. Investment Realty Services also transacts business under the

name SBYC Garner, LLC. (ECF No. 30-2.) Christopher Garner both

manages Plaintiff and is Plaintiff’s primary member. (ECF No. 25,

PageID.185.)

     On October 13, 2017, Plaintiff purchased the residence at 15539

Euclid Avenue, Allen Park, Michigan. (ECF No. 25, PageID.185; ECF No.

25-4, PageID.267.) On January 1, 2018, Plaintiff sold the property to Itay

2017, LLC. (ECF No. 25, PageID.186; ECF No. 25-8, PageID.299). Itay

2017 and Plaintiff promptly entered into a lease agreement, which

empowers Plaintiff to fully manage the property: “[Itay] specifically

designates [Plaintiff] as [Itay’s] Agent and grants [Plaintiff] the full right

and power to take any action with respect to the Property that [Plaintiff]


                                      5
deems appropriate. . . .” (ECF No. 25-11, PageID.364.) This includes the

power to sublease, sue, appeal property taxes, insure the property, and

take “any and all other acts, except selling or mortgaging the Property,

that [Itay] could perform related to leasing and owning the Property.” Id.

     On January 11, 2018, Plaintiff, under the name SBYC Garner,

subleased the property to a third party, David Potts. (ECF No. 25,

PageID.187.) On August, 21, 2018, Plaintiff–again under the name SBYC

Garner–subleased the property to another third party, Obinna Kokeke.

(ECF No. 30-4, PageID.800.) On June 1, 2019, Itay 2017 sold the property

back to Plaintiff. (ECF No. 25-8, PageID.299.)

     Code Enforcement

     On February 20, 2018, Allen Park sent Plaintiff a notice of the

requirements to register the property as a non-homestead, non-owner-

occupied rental property and to obtain a certificate of inspection. (ECF

No. 25, PageID.186; ECF No. 25-5, PageID.269). The notice reads, “Our

records indicate that you have not obtained a certificate of inspection for

this property. You must do so within 30 days. Failure to do so will result

in court action. If you no longer own this property, please notify us at

(313) 928-4441.” (ECF No. 25-5, PageID.269.)


                                    6
        Two days later, despite the notice’s thirty-day timeframe, the City

issued a citation to Plaintiff for three code violations: 1. failure to register

rental property; 2. failure to obtain a rental inspection; and 3. failure to

obtain a rental certificate. (ECF No. 25-6, PageID.271). Each alleged

violation was a criminal misdemeanor. Id. Importantly, the citation notes

that a first notice was sent on January 10, 2018, and that the February

20, 2018 notice was sent in error. Id. Defendant included an unsigned

copy of this January 20 letter in its supplemental brief.2 (ECF No. 29-3.)

Regardless, the City of Allen Park dismissed the citation, citing the two-

day gap between the February 20 notice of violation and the criminal

charges. (ECF No. 25, PageID.186.)

        Itay 2017, not Plaintiff, ultimately completed a Rental House

Registration on February 26, 2018, listing the tenant as David Potts.

(ECF No. 29-5, PageID.755.) Itay 2017 had the property inspected and

received notice of violations on April 10, 2018. (ECF No. 29-6,

PageID.757.) Itay 2017 received a certificate of compliance on August 2,

2018.       (ECF   No.   25-10,    PageIDs.360-62.)       Garner     Properties     &


        2It is an open question of fact whether Defendant sent, and Plaintiff received,
the January 20, 2018 notice. However, that issue is immaterial because the code’s
failure to provide an opportunity for precompliance review is dispositive.
                                          7
Management, LLC paid the $200 rental registration and inspection fee.

(ECF No. 27-5, PageID.484.) Pursuant to Plaintiff’s lease agreements,

Garner Properties & Management, L.L.C. billed the fee to Plaintiff. (ECF

No. 30-5, PageID.803.)

     On May 1, 2018, Plaintiff filed its complaint in this case. (ECF No.

1.) Plaintiff uses the City’s February 22, 2018 citation as a means to bring

a facial challenge to Allen Park’s rental property ordinance. Plaintiff

challenges two provisions that it refers to as the “Inspection Provisions”:

IMPC § 104.3 and Chapter Ten, Article III, Section 85(c). IPMC § 104.3

gives code officials vast authority to undertake inspections; Chapter Ten,

Article III, Section 85(c) imposes criminal penalties on property owners

who refuse to allow inspections. Plaintiff alleges that the composite effect

of these provisions is that property owners who wish to rent property face

a catch-22 of either submitting to warrantless searches or facing criminal

penalties.

     II.     Legal Standard

     Summary judgment is proper when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may not


                                     8
grant summary judgment if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

facts, and any inferences that may be drawn from the facts in the light

most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing Skousen v.

Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)). In this case, the

material facts are not in dispute. Summary judgment is appropriate. See

Cincom Sys., Inc. v. Novelis Corp., 581 F.3d 431, 435 (6th Cir. 2009)

(noting that summary judgment is appropriate where material facts are

mostly settled and question before the court is purely legal).

     III. Analysis

     Before addressing the merits of Defendant’s motion, the Court must

first parse Plaintiff’s complaint to determine which of its claims are

properly brought.

     A. Plaintiff’s Claims

     Plaintiff’s counsel are no strangers to litigation of this type, having

previously represented clients (including Plaintiff) in challenging nearly

identical ordinances in the Michigan cities of Warren (Nili 2011, LLC v.


                                    9
City of Warren, Case No. 15-13392 (E.D. Mich. Sep. 28, 2015)), Redford

(Garner Props. & Mgmt. v. Redford, Case No. 15-14100 (E.D. Mich. Nov.

23, 2015)), Detroit (MS Rentals, LLC v. Detroit, Case No. 18-10165 (E.D.

Mich. Jan. 15, 2018)), Centerline (Halpern 2012, LLC v. Centerline, Case

No. 18-11887 (E.D. Mich. June 13, 2018)), and Southfield (Oron 2015,

LLC v. Southfield, Case No. 18-12671 (E.D. Mich. Aug. 27, 2018)).

Despite this, Plaintiff’s complaint has structural flaws: of Plaintiff’s

seven alleged claims, only two present viable causes of action.

     Plaintiff styles its amended complaint as seven standalone causes

of action: violation of the Fourteenth Amendment, violation of the Fourth

Amendment, unjust enrichment, municipal liability, injunctive relief,

declaratory relief, and violation of 42 U.S.C. §1983. (ECF No. 17,

PageID.91-98.) However, Plaintiff’s suit is properly framed as two

standalone causes of action: a 42 U.S.C. §1983 suit for Fourth

Amendment violations seeking declaratory and injunctive relief and

damages, and a standalone state law claim for unjust enrichment. At the

December 5, 2019 hearing, Plaintiff abandoned its Fourteenth

Amendment due process claim. Plaintiff’s remaining claims merely

describe the § 1983 action. Outside of challenging actions by federal


                                   10
officers, see Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971),

the Fourth Amendment is not a standalone cause of action. Instead, 42

U.S.C. §1983 provides the vehicle through which Plaintiff must bring its

constitutional challenge. Declaratory and injunctive relief are remedies

Plaintiff seeks in its § 1983 action, not independent causes of action. And

although Plaintiff’s claim for municipal liability mirrors the Supreme

Court’s language in Monell v. Dep’t of Social Servs., 436 U.S. 658, 663

(1978), which held that municipalities may be sued under 42 U.S.C. §

1983, municipal liability is not itself a cause of action. Therefore, the

Court construes Plaintiff’s complaint as bringing a Fourth Amendment

§ 1983 claim and a state law claim for unjust enrichment and will address

them accordingly.

     B. Standing

     A plaintiff must have standing for each claim it raises.

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352–53 (2006). Standing

requires a plaintiff to show an “injury in fact—an invasion of a legally

protected interest which is (a) concrete and particularized . . . and (b)

actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560 (1992).


                                    11
     Defendant argues that because Plaintiff lacks an expectation of

privacy, it cannot have experienced a Fourth Amendment violation and

therefore lacks standing to bring its Fourth Amendment claims.

Defendant relies on the Sixth Circuit case Shamaeizadeh v. Cunigan for

the proposition that property owners do not automatically have a

reasonable expectation of privacy in homes when they act as landlords

and rent to third parties. 338 F.3d 535, 544 (6th Cir. 2003). Plaintiff

responds that it need not have a reasonable expectation of privacy

because it can be, and has been, charged or cited under Allen Park’s

ordinances. (ECF No. 27, PageID.401.)

     Plaintiff is correct. While Shamaeizadah may prohibit a property

owner from asserting a Fourth Amendment challenge to a specific search

or seizure, nothing in the Sixth Circuit’s opinion bars Fourth Amendment

challenges to a statute or local ordinance under which a plaintiff has been

cited. See Landon v. City of Flint, 2017 WL 2806817, at *4-5 (E.D. Mich.

Apr. 4, 2017). Plaintiff was charged with a criminal citation under Allen

Park Code of Ordinances Chapter 10, Articles III and IV; this charge

constitutes an injury-in-fact sufficient to generate standing to challenge

the validity of the ordinances. See Faustin v. Denver, 268 F.3d 942, 948


                                    12
(10th Cir. 2001) (holding that a plaintiff had standing to challenge

constitutionality of city ordinance even though charges against the

plaintiff had been dismissed). While Plaintiff does not seek damages

stemming from the charge itself, Plaintiff may seek declaratory relief

that the issuance of the citation was a constitutional violation.

     Defendant also argues that Plaintiff does not have standing to

pursue injunctive relief. Allegations of past injury do not generate

standing to bring an action for injunctive relief; a plaintiff must show

“actual present harm or a significant possibility of future harm.” Fieger

v. Ferry, 471 F.3d 637, 643 (6th Cir. 2006) (internal citations omitted).

Alleged future harm must be “certainly impending.” Clapper v. Amnesty

Intern., 568 U.S. 398, 401 (2013). As the Supreme Court has articulated,

“past exposure to illegal conduct does not in itself show a present case or

controversy regarding injunctive relief . . . if unaccompanied by any

continuing, present adverse effects.” Los Angeles v. Lyons, 461 U.S. 95,

102 (1983).

     Defendant argues that because at the time it filed suit Plaintiff did

not own property subject to the property maintenance code, Plaintiff did

not face any threat of future injury from the City and thus cannot seek


                                    13
future-oriented declaratory or injunctive relief. See Oron 2015, LLC v.

Southfield, Case No. 17-cv-12671, 2019 WL 2502739, at *4 (E.D. Mich.

June 17, 2019) (holding the same). However, the Allen Park Code of

Ordinances requires “all landlords and/or owners of residential rental

property within the city” to register and have inspected any unit prior to

tenancy. Ch. 10, art. IV, §§ 117, 119 (emphasis added). While the code

does not define “landlord,” Plaintiff qualifies as such under any

reasonable definition of the term. Although Plaintiff did not own the

15339 Euclid property at the time of filing, Plaintiff had subleased the

property to David Potts beginning January 2018. Plaintiff’s leasing

documents show that it managed the property as landlord through

August 2019. In June 2019, Plaintiff repurchased the property and

became the owner once again. Plaintiff was, at all relevant times, a

landlord or owner of residential rental property in the City of Allen Park

subject to the property maintenance code.

     When considering whether a litigant has Article III standing, a

court must assume the merits of that litigant’s legal claims. See City of

Waukesha v. EPA, 320 F.3d 228, 235 (D.C. Cir. 2003); see also Warth v.

Seldin, 422 U.S. 490, 501–02 (1975). Assuming the validity of Plaintiff’s


                                   14
Fourth Amendment claim, Plaintiff remains under the threat of future

injury—that the City will once again criminally cite Plaintiff for

violations of its property maintenance code without providing any

mechanism for precompliance review. Plaintiff thus has standing to bring

each of its claims, and the Court will proceed to the merits of Defendant’s

motion.

     C. Fourth Amendment Claim

     The Fourth Amendment provides that “the right of the people to be

secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures, shall not be violated . . . .” U.S. Const. amend. IV.

The Fourth Amendment is enforceable against the States through the

Fourteenth Amendment. See Ker v. California, 374 U.S. 23, 30 (1963).

     Plaintiff’s primary claim is a Fourth Amendment facial and as-

applied challenge to what Plaintiff describes as Allen Park’s “Inspection

Ordinances.” Facial challenges ask whether “the law is invalid in toto—

and therefore incapable of any valid application.” Vill. Of Hoffman

Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 495 n.5 (1982).

Plaintiff must establish that “no set of circumstances exists under which

[the ordinance] would be valid.” United States v. Stevens, 559 U.S. 460


                                    15
(2010). Plaintiff argues that, by mandating inspections of rental

properties, empowering city officials to conduct inspections, and

criminally penalizing owners and landlords who refuse inspections, the

City of Allen Park has authorized unconstitutional warrantless searches.

(ECF No. 17, PageID.91.) Because Chapter 10, Articles III and IV of Allen

Park’s Code of Ordinances authorize administrative searches without

affording landlords or property owners an opportunity to seek

precompliance review, Plaintiff is entitled to declaratory and injunctive

relief. However, because Plaintiff cannot show a causal connection

between the constitutional violation and the damages it seeks, Defendant

is entitled to summary judgment on the issue of damages.

     1. Facial challenge

     Rental inspections are administrative searches, so Defendant need

not obtain a warrant in order to conduct one. However, Defendants must

provide owners and landlords the opportunity to obtain precompliance

review. The Allen Park Code of Ordinances fails to provide that

opportunity, and as such, it violates the Fourth Amendment on its face.

     Two Supreme Court precedents guide this analysis. In Camara v.

Municipal Court, the Supreme Court addressed the applicability of the


                                   16
Fourth Amendment to a California administrative inspection program.

387 U.S. 523 (1967). San Francisco’s Housing Code provided that City

employees had the authority to inspect residential properties; Camara

refused inspection, after which he was charged with refusing to permit a

lawful inspection. Id. at 527. The Court held that even though “a routine

inspection of the physical condition of a private property is a less hostile

intrusion than the typical policeman’s search for the fruits and

instrumentalities of crime,” such inspections were still subject to the

limits of the Fourth Amendment. Id. at 531. However, the Court

emphasized that “it is obvious that ‘probable cause’ to issue a warrant to

inspect must exist if reasonable legislative or administrative standards

for conducting an area inspection are satisfied with respect to a

particular dwelling.” Id. at 538. The Court identified the “passage of time,

the nature of the building (e.g. a multifamily apartment house), or the

condition of the entire area” as possible satisfactory standards,

emphasizing that a standard “will not necessarily depend upon specific

knowledge of the condition of the particular dwelling.” Id.

     The Court more recently affirmed that such inspections fell under

a warrant exception as administrative searches. Los Angeles v. Patel, 135


                                    17
S. Ct. 2443 (2015). In Patel, a municipal ordinance authorized police

officers to perform warrantless searches of hotel records. Id. at 2447-48.

The   Court   recognized    that   warrantless   searches   are   “per   se

unreasonable,” but administrative searches, in which “the ‘primary

purpose’ of the searches is ‘distinguishable from the general interest in

crime control,’” constitute a warrant exception. Id. at 2452 (citing

Indianopolis v. Edmond 531 U.S. 32, 44 (2000)). Nonetheless, the Court

held that in order to be constitutional, “the subject of the search must be

afforded an opportunity to obtain precompliance review before a neutral

decisionmaker.” Id. The Court emphasized that “absent an opportunity

for precompliance review, the ordinance creates an intolerable risk that

searches authorized by it will exceed statutory limits, or be used as a

pretext to harass hotel operators and their guests.” Id. The Court

declined to specify the exact form that precompliance review must take,

instead reiterating that “whatever the precise form, the availability of

precompliance review alters the dynamic between the officer and the

hotel to be searched, and reduces the risk that officers will use these

administrative searches as a pretext to harass business owners.” Id. at

2454. The Sixth Circuit recognized Patel’s mandate for precompliance


                                    18
review of administrative searches in Liberty Coins, LLC v. Goodman, 880

F.3d 274, 280 (6th Cir. 2018).

     Under Camara, Allen Park’s rental inspections are subject to the

Fourth Amendment. The City’s codes mandate inspections based on the

passage of time (every three years) and kind of property (rental units):

This requirement creates administrative standards under which Camara

recognized “probable cause . . . must exist.” Still, under Patel, property

owners must be given the opportunity to seek precompliance review of an

inspection.

     The City first argues that the code cannot be read as authorizing

warrantless searches: Absent consent, the IPMC directs city officials to

secure entry through remedies provided by law, which the City takes to

mean obtaining a warrant. (ECF No. 25, PageID.199-200.) Plaintiff

counters that “remedies provided by law to secure entry” do not

encompass search warrants for two reasons: first, because the language

is vague, and second, because the City’s representative admits that the

City responds to refused inspections not with warrant requests, but with

criminal citations. (ECF No. 27, PageID.396; ECF No. 27-3, PageID.448.)




                                   19
     The mere possibility that a city official might seek a warrant does

not save the Code from Plaintiff’s facial challenge. While a plaintiff

bringing a facial challenge must show that the “law is unconstitutional

in all of its applications,” Grange v. Repub. Party, 552 U.S. 442, 449

(2008), courts conducting a facial analysis are to consider “only

applications of the statute in which it actually authorizes or prohibits

conduct.” Patel, 135 S. Ct. at 2450 (citing Planned Parenthood v. Casey,

505 U.S. 833 (1992)). The Court in Patel focused its constitutional

analysis only on those instances where hotel operators did not consent to

a search and officers did not seek a warrant but instead fined the

operators for noncompliance. Id. Here, Plaintiff’s facial challenge asks

this Court to do the same. As in Patel, “if exigency or a warrant justifies

[an inspection], the subject of the [inspection] must permit it to proceed

irrespective of whether it is authorized by statute.” Id. The question in

this case is whether a city official violates the Fourth Amendment by

issuing a criminal citation rather than seeking a warrant for failure to

acquire or allow a property inspection.

     Defendant next argues that Patel does not mandate precompliance

review for rental inspections. At the Court’s December 5, 2019 hearing,


                                    20
Defendant attempted to distinguish rental inspections from Patel’s hotel

records searches. Defendant argued that precompliance review is not

constitutionally required under Patel because Allen Park limits

inspections to enforcement of other code provisions, instructs code

officials to undertake inspections only at reasonable times, requires code

officials to present credentials, and directs code officials to acquire

warrants in the face of refused inspections. However, as Judge Lawson

held in a similar case, “nothing in Patel supports this narrow reading.”

MS Rentals v. Detroit, 362 F. Supp. 3d 404, 416 (E.D. Mich. 2019). The

risks warned of in Patel–“that searches authorized by it will exceed

statutory limits, or be used as a pretext to harass hotel operators and

their guests,” 135 S. Ct. at 2454–apply with equal force in this case. As

Plaintiff explains, precompliance review “would afford an owner the

opportunity to explain why they are not subject to the City’s ordinances

at all (the property is not a rental)[,] shouldn’t be required to permit an

inspection (the property already has a valid certificate)[,] or at the very

least the ability to challenge the scope of such inspection.” (ECF No. 27,

PageID.396-397.) The Fourth Amendment requires that Allen Park




                                    21
provide landlords and owners with the opportunity for precompliance

review.

     Finally, Defendant argues that the Allen Park Code does provide

for precompliance review. This is simply not true. While the IPMC

includes an appeals process, Intern. Prop. Maintenance Code § 111

(2009), Allen Park did not adopt that provision. Ch. 10, art. III, § 84.

Instead, the Code provides that “[a]ppeals are controlled by article XIII,

chapter 6 of the Allen Park Code of Ordinances.” Defendant’s counsel was

unable to answer the Court’s questions at the December 5th hearing

regarding the substance of Chapter 6, Article XIII. The Court could not

locate Chapter 6, Article XIII on any online version of the Allen Park

Code of Ordinances. As Plaintiff aptly deduces, “article XIII simply does

not exist.” (ECF No. 30, PageID.771.)

     In its supplemental briefing, Defendant instead points the Court to

its code provisions regulating construction. (ECF No. 29, PageID.737.)

The City attempts to argue that the ordinance establishing a

“Construction Board of Appeals” provides an appeals process for rental

owners and landlords. This argument fails.




                                   22
     Chapter Ten, Article II is classified as the “State Construction

Code,” whereas the ordinances at issue in this case are found in Chapter

Ten, Articles III (Property Maintenance Code) and IV (Residential

Rentals). All seven members of the construction appeals board are

required to be registered design professionals or builders, Ch. 10, art. II,

§ 54, further reinforcing the conclusion that the Construction Board of

Appeals is limited to hearing construction appeals.

     The opportunity to speak with a city official about a rental

inspection notice also does not satisfy the precompliance review

requirement. Although the Patel Court left open the exact form a

precompliance review must take, at a minimum such review requires a

neutral decisionmaker. Patel, 135 S. Ct. at 2452. The City’s February 20,

2018 notice letter to Plaintiff includes the language, “If you no longer own

this property, please notify us at (313) 928-4441.” (ECF No. 25-5,

PageID.269.) According to the City Directory, that telephone number

reaches the Building Clerk, Mechanical Inspector, and Plumbing

Inspector.      City      of     Allen      Park       City      Directory,

https://www.cityofallenpark.org/Reference-Desk/City-Directory.aspx

(last visited December 18, 2019). While the Court respects the public


                                    23
service these individuals provide, to the extent they are responsible for

the enforcement of the Code of Ordinances, they cannot qualify as a

neutral decisionmaker. Moreover, the need for an inspection may be

obviated for reasons other than discontinued ownership, making the

limited review offered by the notice insufficient to remedy constitutional

concerns.

      Because Defendant’s property maintenance code does not provide

for precompliance review of administrative searches, the code violates

the Fourth Amendment on its face. The Court is prepared to grant

summary judgment to Plaintiff with respect to Plaintiff’s Fourth

Amendment § 1983 claim seeking declaratory and injunctive relief.

Defendant may file a memorandum, of no more than ten pages and no

later than January 28, 2020, setting forth any new arguments as to why

Plaintiff is not entitled to such relief. Plaintiff may file a responsive

memorandum of no more than ten pages by February 4, 2020. See Fed.

R. Civ. Pro. 56(f)(1).

      2. As-applied challenge




                                   24
     Because the Court finds the City of Allen Park’s property

maintenance code to be facially unconstitutional, it will not address

Plaintiff’s as-applied challenge. Liberty Coins, 880 F.3d at 291.

     3. Damages

     To recover damages in a § 1983 action, a plaintiff must establish a

causal connection between the constitutional violation and the damages

it seeks. Powers v. Hamilton Cty. Pub. Def. Comm’n, 501 F.3d 292, 608

(6th Cir. 2007). Plaintiff seeks to recover as damages all inspection fees

collected by the City. (ECF No. 27, PageID.409-10) (identifying the harm

not as the warrantless search but the payment of inspection fees “under

an unconstitutionally coercive inspection scheme”). Plaintiff argues that

owners and landlords are “coerced to pay inspection fees regardless of

whether inspections were performed.” (ECF No. 27, PageID.409.)

     Cities are entitled to regulate rental property and to make the

possibility of rental contingent on obtaining a certificate of inspection or

compliance. See 15192 Thirteen Mile Road, Inc. v. Warren, 626 F. Supp.

803, 823 (E.D. Mich. 1985) (“[I]t is beyond all dispute that local

municipalities are empowered to regulate land use in order to maintain

or improve the quality of life within their communities.”). Plaintiff does


                                    25
not contest Defendant’s right to charge for rental registrations or

inspections.

     Inspection fees only constitute damages here if they would not have

been paid but for a constitutional violation (in this case, the lack of

precompliance review). This is affirmed by the reasoning in Patel, which

recognizes that precompliance review is unlikely to change the number

of inspections required or paid for. The Supreme Court held “only that a

hotel owner must be afforded an opportunity to have a neutral

decisionmaker review an officer’s demand to search the registry before

[they] face[] penalties for failing to comply. Actual review need only occur

in those rare instances where a hotel operator objects to turning over the

registry.” Patel, 135 S.Ct. 2453.

     Plaintiff has not alleged that any fees were paid without a

corresponding inspection, or that any fees would not have been paid with

precompliance review. In this case, Plaintiff was ultimately billed for the

February 26, 2018 inspection and registration fee for 15339 Euclid. Given

that Plaintiff has leased the property to tenants since January 2018, and

was required to have the property inspected in order to legally do so, that

inspection fee would have been paid even were Plaintiff to have been


                                    26
afforded precompliance review. Because Plaintiff has not alleged any

facts showing that precompliance review would have resulted in any

inspection fees not being paid, it cannot show damages. See Halpern

2012, LLC v. City of Centerline, No. 18-11887, 2019 WL 3456885 at *9

(E.D. Mich. July 31, 2019).

     Plaintiff seeks no other damages in this case. In particular, Plaintiff

does not seek damages arising from the February 22, 2018 criminal

citation. Therefore, even if the Court grants summary judgment with

respect to Plaintiff’s Fourth Amendment § 1983 claim, Plaintiff is not

entitled to damages.

     E. Unjust enrichment

     “Under Michigan Law, ‘unjust enrichment is defined as the unjust

retention of money or benefits which in justice and equity belong to

another.’” Perlin v. Time Inc., 237 F. Supp. 3d 623, 643 (E.D. Mich. 2017)

(quoting Tkachik v. Mandeville, 790 N.W.2d 260, 266 (Mich. 2010)). “A

plaintiff alleging unjust enrichment must establish two elements: ‘(1) the

receipt of a benefit by defendant from plaintiff, and (2) an inequity

resulting to plaintiff because of the retention of the benefit by

defendant.’” Id. (quoting Belle Isle Grill Corp. v. Detroit, 666 N.W.2d 271,


                                    27
280 (Mich. Ct. App. 2003). Ultimately, granting equitable relief of

restitution “rests in the sound discretion of the court, to be exercised

according to the circumstances and exigencies of each particular case.”

Van Etten v. Mfrs. Nat. Bank, 119 Mich. App. 277, 285 (1982).

     Plaintiff’s claim for unjust enrichment fails for the same reason

that Plaintiff’s claim for damages fails. Because Plaintiff has alleged no

causal link between a lack of precompliance review and the payment of

any fee, Plaintiff cannot show inequity resulting from the retention of

fees by the Defendant. Summary judgment is granted for Defendant on

this claim.

     IV.      Conclusion

     Chapter 10, Articles III and IV of the Allen Park Code of Ordinances

are facially unconstitutional because they mandate city inspections of

rental properties without allowing landlords and owners the opportunity

to seek precompliance review. Plaintiff is entitled to a declaratory

judgment to that effect, as well as injunctive relief requiring Defendant

to provide procedures for precompliance review from a neutral

decisionmaker. Plaintiff has abandoned its Fourteenth Amendment §




                                   28
1983 claim, and Plaintiff has not brought forth any evidence that creates

a question of material fact on its claim for unjust enrichment.

     Accordingly, it is ORDERED that Defendant’s motion for summary

judgment (ECF No. 25) is GRANTED IN PART AND DENIED IN

PART.

     The Court gives notice of its intent to GRANT partial summary

judgment to Plaintiff under Federal Rule of Civil Procedure 56(f)(1) with

respect to Plaintiff’s Fourth Amendment § 1983 claim seeking injunctive

and declaratory relief. Defendant may file a memorandum, of no more

than ten pages and no later than January 28, 2020, setting forth any new

arguments as to why Plaintiff is not entitled to such relief. Plaintiff may

file a responsive memorandum of no more than ten pages no later than

February 4, 2020.

     It is further ORDERED that Counts I, II, III, IV, V, VI, and the

part of Count VIII seeking damages are DISMISSED WITH

PREJUDICE.

     IT IS SO ORDERED.

Dated: January 15, 2020                  s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                                    29
                     CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was served
upon counsel of record and/or pro se parties on this date, January 15,
2020, using the Electronic Court Filing system and/or first-class U.S.
mail.
                                 s/William Barkholz
                                 Case Manager




                                   30
